DETAILED ACTION

Status of Claims

This action is in reply to the RCE filed on July 25, 2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 9, 12, 17 and 19 have been amended.
Claims 10, 14 and 20 have been canceled.
Claims 1-9, 11-13 and 15-19 are currently pending and have been examined.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 25, 2022 has been entered.
Response to Amendments

Applicant’s amendments to claims 1, 9, 12, 17 and 19 have been acknowledged.

Response to Arguments
Applicant’s arguments have been considered but are moot in view of new grounds of rejection.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 11-13 and 15-19 is/are rejected under 35 U.S.C. 102 (a1) as being anticipated by Gil (US 2019/0143872 A1).

Claim 1

Gil discloses the following limitations:

A system for shifting objects inside a vehicle, the system comprising: a plurality of object-support structures; 

an object-shifting apparatus configured to: locate and identify an object positioned on a first object-support structure of the plurality of object-support structures when the first object- support structure is positioned adjacent to the object-shifting apparatus, (see at least figure 5, paragraphs 0026-0027, 0061-0062, 0065, 0179 and 0181).

engage the object positioned on the first object-support structure, and transfer the object onto a second object-support structure of the plurality of object-support structures; (see at least figure 5, paragraphs 0027, 0061-0062, 0065, 0179 and 0181).

a shifting mechanism operable to move the plurality of object-support structures to different locations; (see at least figure 5, paragraphs 0061-0062, 0065, 0179 and 0181).

and a computing device configured to direct operation of: the object-shifting apparatus, and the shifting mechanism. (see at least paragraphs 0026-0027).

Claim 2  
Furthermore, Gil discloses the following limitations:

wherein the computing device is configured to direct the shifting of the object based on the identification of the object by the object-shifting apparatus and based on a designated destination of the object in a logistics network (see at least paragraphs 0026-0027 and 0061-0062).


Claim 3
Furthermore, Gil discloses the following limitations:

wherein the shifting mechanism comprises a track, and wherein the plurality of object-support structures are coupled to, and movable along, the track (see at least paragraph 0039 and 0060-0061).

Claim 4
Furthermore, Gil discloses the following limitations:

wherein the object-shifting apparatus comprises at least one object-detection component, and wherein the at least one object-detection component is configured to detect a unique identifier associated with the object  (see at last paragraphs 0061-0062 and 0092).

Claim 5
Furthermore, Gil discloses the following limitations:

wherein the unique identifier comprises at least one of: a visual indicia, a machine-readable indicia; and a radio frequency identification (RFID) signal (see at least paragraphs 0061-0062, 0117 and 0120).

Claim 6
Furthermore, Gil discloses the following limitations:

wherein the object-shifting apparatus comprises at least one object-detection component configured to detect a location of the object in a three- dimensional space in which the object-shifting apparatus operates. (see at last paragraphs 0061-0062 and 0092).

Claim 7
Furthermore, Gil discloses the following limitations:

wherein the object-shifting apparatus comprises at least one object-detection component configured to detect dimensional characteristics of the object (see at last paragraphs 0061-0062 and 0092).

Claim 8
Furthermore, Gil discloses the following limitations:

wherein the object-shifting apparatus comprises at least one object-detection component configured to detect an orientation of the object in a three- dimensional space in which the object-shifting apparatus operates. (see at last paragraphs 0061-0062 and 0092).

Claim 9
Furthermore, Gil discloses the following limitations:

wherein the object-shifting apparatus, the shifting mechanism, and the computing device are configured to operate in coordination to shift objects while the vehicle is in transit (see at least paragraphs 0187-0188).

Claim 11
Furthermore, Gil discloses the following limitations:

wherein the object-shifting apparatus comprises one or more object-engaging components configured to adaptively engage objects of a range of different dimensions (see at least paragraphs 0062, 0065, 0179 and 0181).

Claim 13
Furthermore, Gil discloses the following limitations:

wherein the shifting of the object is performed based on a designated destination of the object in a logistics network, and wherein the designated destination is determined based, at least in part, on the determined identity of the object (see at least paragraphs 0026-0027 and 0061).

As per claims 12 and 15-19, claims 12 and 15-19 recite substantially similar limitations to claims 1-9, 11 and 13 and are therefore rejected using the same art and rationale set forth above.    



Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Tsuruta (US 2020/0175471 A1) discloses an automated package delivery vehicle.

CONCLUSION

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to DENISSE ORTIZ whose telephone number is 571-270-5506.  The Examiner can normally be reached on Monday-Thursday 7:30am-8pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, NATHAN UBER can be reached at 571-270-3923.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/DENISSE  ORTIZ ROMAN/
Examiner, Art Unit 3687

	
/ARIEL J YU/Primary Examiner, Art Unit 3687